                                          Case 2:20-cv-04946-SVW-GJS Document 12 Filed 07/23/20 Page 1 of 16 Page ID #:73



                                          1                                                                        FILED
                                                                                                          CLERK, U.S. DISTRICT COURT
                                          2
                                                                                                             July 23, 2020
                                          3

                                          4
                                                                                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                   July 23, 2020                                PMC
                                                                                                         BY: ___________________ DEPUTY

                                          5

                                          6

                                          7

                                          8                                UNITED STATES DISTRICT COURT
                                                                          CENTRAL DISTRICT OF CALIFORNIA
                                          9

                                          10
                                                                                                                           JS-6
Slovak Baron Empey Murphy & Pinkney LLP




                                          11
     74-785 Highway 111, Suite 105




                                          12   RUSTY RENDON, an individual,            Case No. 2:20-cv-04946
         Indian Wells, CA 92210




                                          13
                                                             Plaintiff,
                                          14
                                                     v.                                STIPULATION AND ORDER FOR
                                          15
                                                                                       ENTRY OF CONSENT DECREE
                                          16   ARIZONA BEVERAGES USA LLC,
                                          17
                                               a New York limited liability
                                               company; and DOES 1-10, inclusive,
                                          18

                                          19                 Defendants.
                                          20
                                                     It is stipulated by and between the undersigned parties by their respective
                                          21
                                               attorneys that:
                                          22
                                                     1.      This Court has jurisdiction over each of the parties and venue of this
                                          23
                                               action is proper in the United States District Court for the Central District of
                                          24
                                               California.
                                          25
                                                     2.      Plaintiff Rusty Rendon (“Plaintiff”) filed this action pursuant to
                                          26
                                               Title III of the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. §§
                                          27
                                               12181 - 12189 (“ADA”) and its implementing regulation, 28 C.F.R. pt. 36,
                                          28
                                                                                         1
                                                                                   CONSENT DECREE
                                          Case 2:20-cv-04946-SVW-GJS Document 12 Filed 07/23/20 Page 2 of 16 Page ID #:74



                                          1
                                               which prohibit discrimination on the basis of disability in the full and equal
                                          2
                                               enjoyment of the goods, services, facilities, privileges, advantages, and
                                          3
                                               accommodations of any place of public accommodation by any private entity
                                          4    that owns, leases (or leases to), or operates any place of public accommodation.
                                          5    42 U.S.C. § 12182(a); 28 C.F.R. § 36.201(a).
                                          6          3.     The parties consent to the Court’s entry of this Stipulation and Order
                                          7    and the entry of the Consent Decree, lodged concurrently, a copy of which is
                                          8    attached as Exhibit 1, without further notice or hearing.
                                          9

                                          10
                                               /s/ Lena D. Wade                        /s/ Victoria Knowles
Slovak Baron Empey Murphy & Pinkney LLP




                                          11   Lena D. Wade, Esq. (SBN258356)          Scott J. Ferrell, Esq. (SBN 202091)
                                               SBEMP                                   Victoria Knowles (SBN 277231)
     74-785 Highway 111, Suite 105




                                          12
         Indian Wells, CA 92210




                                               74785 Highway 111, Suite 105,           PACIFIC TRIAL ATTORNEYS
                                          13   Indian Wells, California 92210          4100 Newport Place Drive, Suite 800
                                               Telephone (760) 322-9485                Newport Beach, CA 92660
                                          14
                                               Facsimile (760) 565-1189                Telephone (949) 706-6464
                                          15   E-mail”wade@sbemp.com                   Facsimile (949) 706-6469
                                          16
                                               Attorney for Defendant ARIZONA          E-mail:
                                               BEVERAGES USA LLC                       sferrell@pacifictrialattorneys.com
                                          17                                           vknowles@pacifictrialattorneys.com
                                          18                                           Attorneys for Plaintiff RUSTY RENDON
                                          19
                                               Dated: June 24, 2020                    Dated: June 24, 2019
                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                                                       2
                                                                                 CONSENT DECREE
                                          Case 2:20-cv-04946-SVW-GJS Document 12 Filed 07/23/20 Page 3 of 16 Page ID #:75



                                          1
                                                                           SIGNATURE ATTESTATION
                                          2

                                          3
                                                         I hereby attest that all signatories listed above, on whose behalf this
                                          4    stipulation is submitted, concur in the filing’s content and have authorized the
                                          5    filing.
                                          6
                                               Dated: June 24, 2020             By:/s/ Lena D. Wade
                                          7
                                                                                       Lena D. Wade, Esq.
                                          8

                                          9                                            ORDER
                                          10   IT IS SO ORDERED.
Slovak Baron Empey Murphy & Pinkney LLP




                                          11
     74-785 Highway 111, Suite 105




                                               Dated: ____________                          ____________________________
                                          12
         Indian Wells, CA 92210




                                                                                            U.S.D.J.
                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                                                        3
                                                                                  CONSENT DECREE
                                          Case 2:20-cv-04946-SVW-GJS Document 12 Filed 07/23/20 Page 4 of 16 Page ID #:76



                                          1

                                          2

                                          3

                                          4

                                          5

                                          6

                                          7

                                          8

                                          9

                                          10
Slovak Baron Empey Murphy & Pinkney LLP




                                          11
     74-785 Highway 111, Suite 105




                                          12
         Indian Wells, CA 92210




                                          13

                                          14

                                          15

                                          16




                                               EXHIBIT “1”
                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                                                   4
                                                                             CONSENT DECREE
Case 2:20-cv-04946-SVW-GJS Document 12 Filed 07/23/20 Page 5 of 16 Page ID #:77




 EXHIBIT A
Case 2:20-cv-04946-SVW-GJS Document 12 Filed 07/23/20 Page 6 of 16 Page ID #:78




 EXHIBIT A
Case 2:20-cv-04946-SVW-GJS Document 12 Filed 07/23/20 Page 7 of 16 Page ID #:79




 EXHIBIT A
Case 2:20-cv-04946-SVW-GJS Document 12 Filed 07/23/20 Page 8 of 16 Page ID #:80




 EXHIBIT A
Case 2:20-cv-04946-SVW-GJS Document 12 Filed 07/23/20 Page 9 of 16 Page ID #:81




 EXHIBIT A
Case 2:20-cv-04946-SVW-GJS Document 12 Filed 07/23/20 Page 10 of 16 Page ID #:82




  EXHIBIT A
Case 2:20-cv-04946-SVW-GJS Document 12 Filed 07/23/20 Page 11 of 16 Page ID #:83




  EXHIBIT A
Case 2:20-cv-04946-SVW-GJS Document 12 Filed 07/23/20 Page 12 of 16 Page ID #:84




  EXHIBIT A
Case 2:20-cv-04946-SVW-GJS Document 12 Filed 07/23/20 Page 13 of 16 Page ID #:85




  EXHIBIT A
Case 2:20-cv-04946-SVW-GJS Document 12 Filed 07/23/20 Page 14 of 16 Page ID #:86




  EXHIBIT A
Case 2:20-cv-04946-SVW-GJS Document 12 Filed 07/23/20 Page 15 of 16 Page ID #:87




  EXHIBIT A
Case 2:20-cv-04946-SVW-GJS Document 12 Filed 07/23/20 Page 16 of 16 Page ID #:88




  EXHIBIT A
